PER CURIAM:
On March 15, 1990, claimant was operating her 1983 Chevrolet Chevette on Route 50 in Parkersburg, West Virginia, when the vehicle struck a hole in the pavement with a couple of bricks sticking up which caused damages to her vehicle. The total amount of her claim is $589.27, which includes repairs to the exhaust system of the vehicle and $80.00 in lost wages for the two days of work claimant lost while the vehicle was being repaired.
*85Claimant described the scene of the incident as follows. Claimant was at a multi-street intersection. She was watching for traffic from the other streets as she turned right onto Staunton Avenue (Route 50). As there was oncoming traffic approaching from Seventh Avenue, she stayed to the right on Staunton Avenue. Her vehicle struck the hole as soon as she had competed her turn. She did not observe the hole prior to coming upon it.
Respondent alleges that the hole at this location was not in the travel portion, but rather in a parking lane. Paul F. Reese, an employee of respondent, testified that the scene of the incident is in an area where heavy trucks come around a curve and "push the bricks up out of place." He stated that he was personally aware of the hole, but repairs were not made as the area was not in the driving lane. He was of the opinion that vehicles had room in the lane to avoid this hole.
The Court, having reviewed the evidence in this claim, is of the opinion that respondent had actual knowledge of the hazard which caused the damages to claimant's vehicle, and was negligent in failing to make timely repair of the street in question.
The Court is of the opinion to and does make an award to claimant in the amount of $341.78 for lost wages and the damages to her vehicle attributable to this incident.
Award of $341.78.